UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DICKINSON NORMAN ADIONSER, a/k/a D.C. Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Henry Coke Morgan, Jr.,
Senior District Judge. (2:03-cr-00081-HCM-JEB-1; 2:10-cv-00085-
HCM-DEM)


Submitted:   August 31, 2016                 Decided:   September 9, 2016


Before MOTZ and    WYNN,    Circuit   Judges,     and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dickinson Norman Adionser, Appellant Pro Se.      Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dickinson      Norman     Adionser       seeks    to   appeal     the   district

court’s orders advising Adionser that he must, within 30 days,

choose between deleting his successive habeas claims from his

Rule    60(b)    motion    or    having    his    entire      motion     treated      as   a

successive habeas motion.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541,   545-46     (1949).         The    orders   Adionser      seeks       to

appeal are neither final orders nor appealable interlocutory or

collateral orders.          Accordingly, we dismiss the appeal for lack

of jurisdiction.           We dispense with oral argument because the

facts    and    legal    contentions       are    adequately      presented      in    the

materials       before    this   court     and    argument       would   not    aid    the

decisional process.

                                                                               DISMISSED




                                            2